DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 09/23/2019. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The Information Disclosure Statements submitted on 09/23/2019 and 03/15/2021 are in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Objections
Regarding claim 19:
Claim 19 is objected to because of the following informality:
In claim 19, the “method of claim 1” should read the “method of claim 11.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 11, and 20:
Step 1: Claim 1 is directed towards a system for monitoring the separation distance between a trail aircraft and a lead aircraft during a FIM-PA procedure. Claim 11 is directed towards the corresponding method, and claim 20 is directed towards the corresponding non-transient computer readable media.
Step 2A, prong 1: Claims 1, 11, and 20 recite the abstract concept of monitoring the separation distance between a trail aircraft and a lead aircraft during a FIM-PA procedure. This abstract idea is described at least in claims 1, 11, and 20 by the mental process steps of setting a range limit based on the assigned spacing goal and tolerance limit, monitoring the range and ground speed differential between the lead and trail aircraft, and then generating an alert when a monitored condition indicates a potential problem. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally setting the range limit and monitoring the range and ground speed differential, and then generating the alert based on the result of the monitoring step. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 11, and 20, other than reciting “one or more processors,” nothing in the steps of setting the range limit, monitoring the range and ground speed differential, and generating the alert precludes the idea from practically being performed in the human mind. For example, if not for the “one or more processors” language, the claim encompasses a human manually setting the range limit, monitoring the range and ground speed differential, and then generating an alert based on the result of the monitoring step.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a processor which is a generic computer (see instant specification ¶ 25) that is simply employed as a tool to perform the setting and monitoring portions of the abstract idea (See MPEP 2106.05(f)). Claim 1 also recites that the processor is configured to receive an assigned spacing goal, 
Claim 20 recites non-transient computer readable media and one or more processors which are generic computer components (see instant specification ¶ 25) that are simply employed as tools to perform the setting and monitoring portions of the abstract idea (See MPEP 2106.05(f)). Claim 20 also recites that the processor is configured to receive an assigned spacing goal, receive traffic information, and retrieve a tolerance limit and traffic information. These steps are considered insignificant extra-solution activity, as they simply gather data necessary to perform the abstract idea. Similarly, the recited step of generating a caution alert indicator is considered insignificant extra-solution activity, as it simply outputs data necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 11, and 20 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 11, and 20 are not patent-eligible.
Regarding claims 2-10 and 12-19:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathinam et al. (US 8,629,787 B1), hereinafter Rathinam.
Regarding claim 1:
		Rathinam discloses the following limitations:
“A dependent runway traffic monitoring system on an aircraft for monitoring the separation distance between a trail aircraft and a lead aircraft during a flight deck interval management paired approach (FIM-PA) procedure, the monitoring system comprising one or more processors configured by programming instructions on non-transient computer readable media.” (See at least Rathinam col. 4 ll. 49-67, col. 7 ll. 4-19, and col. 17 ll. 20-24, which disclose a system that monitors a “spacing clearance” for a first and second aircraft based on an “assigned spacing goal.” The functions of the invention are executed by a processor that executes computer instruction code on computer-readable media.)
“the monitoring system configured to: receive an assigned spacing goal (ASG).” (See at least Rathinam col. 10 ll. 4-42, which disclose an “assigned spacing goal” that is assigned to the aircraft in the system.)
“receive traffic information regarding the lead aircraft that indicates the position, heading and ground velocity of the lead aircraft.” (See at least Rathinam col. 3 ll. 26-55, col. 6 ll. 26-51, and col. 8 ll. 6-20, which disclose that the system monitors parameters regarding the first aircraft, including its “horizontal position, vertical position, pressure altitude, horizontal velocity, vertical velocity,” “airspeed, attitude, altitude, and heading.”)
“retrieve a predetermined tolerance limit and traffic information regarding the trail aircraft that indicates the position, heading and ground velocity of the trail aircraft.” (See at least Rathinam col. 3 l. 56-col. 4 l. 11, col. 8 ll. 6-20, col. 10 ll. 22-27, and col. 12 ll. 23-43, which disclose that “the target aircraft 202, an assigned spacing goal 204, and an IM tolerance could be included in a spacing clearance assigned to the IM aircraft,” and that the system monitors parameters regarding the target aircraft, including “horizontal position, vertical position, pressure altitude, horizontal velocity, vertical velocity,” “airspeed, attitude, altitude, and heading.” The “target aircraft” reads on the “trail aircraft” recited in the claim limitation.)
“set a range limit that is at least as great as the absolute limit indicated by the ASG plus the tolerance limit.” (See at least Rathinam col. 10 ll. 4-21 and col. 12 ll. “assigned spacing goal” and the set tolerance.)
“monitor the range and ground speed differential between the lead aircraft and the trail aircraft.” (See at least Rathinam col. 3 l. 26-col. 4 l. 11 and col. 10 ll. 4-21, which disclose that the system monitors the determined range of the spacing and the parameters for the first aircraft and target aircraft, including each of their “horizontal velocity, vertical velocity… horizontal velocity accuracy, [and] vertical velocity accuracy.” The comparison of the “horizontal velocity” for each aircraft reads on the “ground speed differential” recited in the claim limitation.)
“and generate a caution alert indicator when a monitored condition detected from monitoring the range and ground speed differential indicates a potential problem.” (See at least Rathinam col. 6 ll. 26-51, col. 10 l. 55-col. 11 l. 2, and col. 14 l. 66-col. 15 l. 16, which disclose that an alert can be generated in response to “target aircraft information which could cause for an unplanned change to the spacing clearance” or because of “data representative of… horizontal velocity, vertical velocity… horizontal velocity accuracy, [or] vertical velocity accuracy.”)
Regarding claim 2:
Rathinam discloses the “monitoring system of claim 1,” and further discloses that the system is “further configured to receive the traffic information from the lead aircraft via a device that enables aircraft to aircraft communication.” (See at least Rathinam col. 1 l. 59-col. 2 l. 30 and col. 4 ll. 12-20, which disclose a “communications interface to facilitate a providing of data by at least one of the four preceding data sources,” which include an “ownship data source, a target data source, a clearance data source, [and] an alert parameter data source.” Since the “ownship data source” and the “target data source” are respectively associated with the first and second aircraft, this means that the two aircraft are in communication with each other and can transmit and receive the gathered data and information.)
	Regarding claim 3:
Rathinam discloses the “monitoring system of claim 1,” and further discloses that the system is “further configured to receive the traffic information from the lead aircraft via an ADS-B out broadcast from the lead aircraft.” (See at least Rathinam col. 1 l. 59-col. 2 l. 30 and col. 4 ll. 12-20, which disclose that the two aircraft can communicate data and information to each other, and that they can use an ADS-B system to accomplish this.)
Regarding claim 4:
Rathinam discloses the “monitoring system of claim 1,” and further discloses that the system is “further configured to cause the set range limit to be displayed in the cockpit of the trail aircraft by at least the FIM-PA planned termination point.” (See at least Rathinam col. 4 ll. 49-67, col. 8 l. 47-col. 9 l. 3, and FIG. 3A-8B, which disclose that the determined range is displayed to the pilot in each aircraft by the planned termination point.)
Regarding claim 5:
Rathinam discloses the “monitoring system of claim 4,” and further discloses that the system is “further configured to cause the set range limit to be displayed on the FIM-PA avionics traffic display in the cockpit of the trail aircraft.” (See at least Rathinam col. 4 ll. 49-67, col. 8 l. 47-col. 9 l. 3, and FIG. 3A-8B, which disclose that interval management system displays the determined range to the pilot in each aircraft.)
	Regarding claim 6:
Rathinam discloses the “monitoring system of claim 1,” and further discloses “wherein to monitor the range and ground speed differential between the lead aircraft and the trail aircraft, “horizontal velocity, vertical velocity… horizontal velocity accuracy, [and] vertical velocity accuracy.” The comparison of the “horizontal velocity” for each aircraft reads on the “ground speed differential” recited in the claim limitation.)
Regarding claim 7:
Rathinam discloses the “monitoring system of claim 1,” and further discloses “wherein the caution alert indicator comprises an aural and visual caution alert indicator.” (See at least Rathinam col. 9 ll. 4-56, which disclose aural alerts that “may be discrete sounds, tones, and/or verbal statements used to annunciate a condition, situation, or event,” as well as visual alerts which “could be presented in a textual form including colored text messages such as an amber or yellow when the conditions for a caution alert have been met or a red when the conditions for a warning alert have been met.”)
Regarding claim 8:
Rathinam discloses the “monitoring system of claim 7,” and further discloses the following limitations:
“further configured to cause the visual caution alert indicator to be displayed on a FIM-PA avionics traffic display.” (See at least Rathinam col. 7 ll. 38-58, col. 9 l. 66-col. 10 l. 8, and FIG. 3A-8B, which disclose that the interval management system can use a display unit to present the visual alert to the aircraft.)
“and cause an annunciation of the aural caution alert indicator on an audio system in the trail aircraft.” (See at least Rathinam col. 7 ll. 38-58, col. 9 ll. 43-56 and col. 14 ll. 4-27, which disclose that the aural alerts can be “discrete sounds, tones, and/or verbal statements” that are transmitted to the aircraft.)
Regarding claim 9:
Rathinam discloses the “monitoring system of claim 1,” and further discloses “wherein the monitored condition indicates a potential problem when the range between the lead aircraft and trail aircraft decreases below the range limit.” (See at least Rathinam col. 10 ll. 28-42 and col. 14 l. 66-col. 15 l. 16, which disclose “a threshold which, if met or exceeded by ownship 208, may cause the controller to intervene in the IM operation if the spacing interval 212 (the time and/or distance between the target aircraft 202 and ownship 208) has deviated too far from the assigned spacing goal.” This “threshold” reads on the “range limit” recited in the claim limitation.)
	Regarding claim 10:
Rathinam discloses the “monitoring system of claim 1,” and further discloses “wherein the monitored condition indicates a potential problem when the flight path of the lead aircraft deviates significantly from an expected flight path of the lead aircraft.” (See at least Rathinam col. 10 ll. 28-42 and col. 14 l. 66-col. 15 l. 16, which disclose that the system performs an intervening action if the spacing “has deviated too far from the assigned spacing goal 204 and/or there is a loss of controller trust that ownship 208 is able to conform or comply with the spacing clearance.” Since ¶ 35 of applicant’s instant specification defines “significant deviations” to “include approaching the wrong runway, flying in an erratic manner, and others,” the reference teaches the claim limitation.)
Regarding claim 11:
		Rathinam discloses the following limitations:
“A method in a trail aircraft for monitoring the separation distance between a trail aircraft and a lead aircraft during a flight deck interval management paired approach (FIM- PA) procedure.” (See at least Rathinam col. 4 ll. 49-67, which disclose a system that monitors a “spacing clearance” for a first and second aircraft based on an “assigned spacing goal.”)
“the method comprising: receiving an assigned spacing goal (ASG).” (See at least Rathinam col. 10 ll. 4-42, which disclose an “assigned spacing goal” that is assigned to the aircraft in the system.)
“receiving traffic information regarding the lead aircraft that indicates the position, heading and ground velocity of the lead aircraft.” (See at least Rathinam col. 3 ll. 26-55, col. 6 ll. 26-51, and col. 8 ll. 6-20, which disclose that the system monitors parameters regarding the first aircraft, including its “horizontal position, vertical position, pressure altitude, horizontal velocity, vertical velocity,” “airspeed, attitude, altitude, and heading.”)
“retrieving a predetermined tolerance limit and traffic information regarding the trail aircraft that indicates the position, heading and ground velocity of the trail aircraft.” (See at least Rathinam col. 3 l. 56-col. 4 l. 11, col. 8 ll. 6-20, col. 10 ll. 22-27, and col. 12 ll. 23-43, which disclose that “the target aircraft 202, an assigned spacing goal 204, and an IM tolerance could be included in a spacing clearance assigned to the IM aircraft,” and that the system monitors parameters regarding the target aircraft, including “horizontal position, vertical position, pressure altitude, horizontal velocity, vertical velocity,” “airspeed, attitude, altitude, and heading.” The “target aircraft”
“setting a range limit that is at least as great as the absolute limit indicated by the ASG plus the tolerance limit.” (See at least Rathinam col. 10 ll. 4-21 and col. 12 ll. 23-43, which disclose the expression of either a closed or open range of an acceptable spacing, considering the “assigned spacing goal” and the set tolerance.)
“monitoring the range and ground speed differential between the lead aircraft and the trail aircraft.” (See at least Rathinam col. 3 l. 26-col. 4 l. 11 and col. 10 ll. 4-21, which disclose that the system monitors the determined range of the spacing and the parameters for the first aircraft and target aircraft, including each of their “horizontal velocity, vertical velocity… horizontal velocity accuracy, [and] vertical velocity accuracy.” The comparison of the “horizontal velocity” for each aircraft reads on the “ground speed differential” recited in the claim limitation.)
“and generating a caution alert indicator when a monitored condition detected from monitoring the range and ground speed differential indicates a potential problem.” (See at least Rathinam col. 6 ll. 26-51, col. 10 l. 55-col. 11 l. 2, and col. 14 l. 66-col. 15 l. 16, which disclose that an alert can be generated in response to “target aircraft information which could cause for an unplanned change to the spacing clearance” or because of “data representative of… horizontal velocity, vertical velocity… horizontal velocity accuracy, [or] vertical velocity accuracy.”)
Regarding claim 12:
Rathinam discloses the “method of claim 11,” and further discloses “wherein receiving traffic information regarding the lead aircraft comprises receiving the traffic information from the lead aircraft via a device that enables aircraft to aircraft communication.” (See at least Rathinam col. 1 l. 59-col. 2 l. 30 and col. 4 ll. 12-20, which disclose a “communications interface to facilitate a providing of data by at least one of the four preceding data sources,” which include an “ownship data source, a target data source, a clearance data source, [and] an alert parameter data source.” Since the “ownship data source” and the “target data source” are respectively associated with the first and second aircraft, this means that the two aircraft are in communication with each other and can transmit and receive the gathered data and information.)
	Regarding claim 13:
Rathinam discloses the “method of claim 11,” and further discloses “wherein receiving traffic information regarding the lead aircraft comprises receiving the traffic information from the lead aircraft via an ADS-B out broadcast from the lead aircraft.” (See at least Rathinam col. 1 l. 59-col. 2 l. 30 and col. 4 ll. 12-20, which disclose that the two aircraft can communicate data and information to each other, and that they can use an ADS-B system to accomplish this.)
	Regarding claim 14:
Rathinam discloses the “method of claim 11,” and further discloses “causing the set range limit to be displayed in the cockpit of the trail aircraft by at least the FIM-PA planned termination point.” (See at least Rathinam col. 4 ll. 49-67, col. 8 l. 47-col. 9 l. 3, and FIG. 3A-8B, which disclose that the determined range is displayed to the pilot in each aircraft by the planned termination point.)
Regarding claim 15:
Rathinam discloses the “method of claim 14,” and further discloses “causing the set range limit to be displayed on the FIM-PA avionics traffic display in the cockpit of the trail aircraft.” (See at least Rathinam col. 4 ll. 49-67, col. 8 l. 47-col. 9 l. 3, and FIG. 3A-8B, which disclose that interval management system displays the determined range to the pilot in each aircraft.)
	Regarding claim 16:
“horizontal velocity, vertical velocity… horizontal velocity accuracy, [and] vertical velocity accuracy.” The comparison of the “horizontal velocity” for each aircraft reads on the “ground speed differential” recited in the claim limitation.)
	Regarding claim 17:
Rathinam discloses the “method of claim 11,” and further discloses the following limitations: 
“wherein the caution alert indicator comprises an aural and visual caution alert indicator.” (See at least Rathinam col. 9 ll. 4-56, which disclose aural alerts that “may be discrete sounds, tones, and/or verbal statements used to annunciate a condition, situation, or event,” as well as visual alerts which “could be presented in a textual form including colored text messages such as an amber or yellow when the conditions for a caution alert have been met or a red when the conditions for a warning alert have been met.”)
“and further comprising causing the visual caution alert indicator to be displayed on a FIM-PA avionics traffic display.” (See at least Rathinam col. 7 ll. 38-58, col. 9 l. 66-col. 10 l. 8, and FIG. 3A-8B, which disclose that the interval management system can use a display unit to present the visual alert to the aircraft.)
“and causing an annunciation of the aural caution alert indicator on an audio system in the trail aircraft.” (See at least Rathinam col. 7 ll. 38-58, col. 9 ll. 43-56 and col. 14 ll. 4-27, which disclose that the aural alerts can be “discrete sounds, tones, and/or verbal statements” that are transmitted to the aircraft.)
Regarding claim 18:
Rathinam discloses the “method of claim 11,” and further discloses “wherein the monitored condition indicates a potential problem when the range between the lead aircraft and trail aircraft decreases below the range limit.” (See at least Rathinam col. 10 ll. 28-42 and col. 14 l. 66-col. 15 l. 16, which disclose “a threshold which, if met or exceeded by ownship 208, may cause the controller to intervene in the IM operation if the spacing interval 212 (the time and/or distance between the target aircraft 202 and ownship 208) has deviated too far from the assigned spacing goal.” This “threshold” reads on the “range limit” recited in the claim limitation.)
	Regarding claim 19:
Rathinam discloses the “method of claim” 11, and further discloses “wherein the monitored condition indicates a potential problem when the flight path of the lead aircraft deviates significantly from an expected flight path of the lead aircraft.” (See at least Rathinam col. 10 ll. 28-42 and col. 14 l. 66-col. 15 l. 16, which disclose that the system performs an intervening action if the spacing “has deviated too far from the assigned spacing goal 204 and/or there is a loss of controller trust that ownship 208 is able to conform or comply with the spacing clearance.” Since ¶ 35 of applicant’s instant specification defines “significant deviations” to “include approaching the wrong runway, flying in an erratic manner, and others,” the reference teaches the claim limitation.)
Regarding claim 20:
		Rathinam discloses the following limitations:
“Non-transient computer readable media encoded with programming instructions that when executed by one or more processors in a trail aircraft causes the trail aircraft to perform a method for monitoring the separation distance between the trail aircraft and a lead aircraft during a flight deck interval management paired approach (FIM-PA) procedure.” (See at least Rathinam col. 4 ll. 49-67, col. 7 ll. 4-19, and col. 17 ll. 20-24, which disclose a system that monitors a “spacing clearance” for a first and second aircraft based on an “assigned spacing goal.” The functions of the invention are executed by a processor that executes computer instruction code on computer-readable media.)
“the method comprising: receiving an assigned spacing goal (ASG).” (See at least Rathinam col. 10 ll. 4-42, which disclose an “assigned spacing goal” that is assigned to the aircraft in the system.)
“receiving traffic information regarding the lead aircraft that indicates the position, heading and ground velocity of the lead aircraft.” (See at least Rathinam col. 3 ll. 26-55, col. 6 ll. 26-51, and col. 8 ll. 6-20, which disclose that the system monitors parameters regarding the first aircraft, including its “horizontal position, vertical position, pressure altitude, horizontal velocity, vertical velocity,” “airspeed, attitude, altitude, and heading.”)
“retrieving a predetermined tolerance limit and traffic information regarding the trail aircraft that indicates the position, heading and ground velocity of the trail aircraft.” (See at least Rathinam col. 3 l. 56-col. 4 l. 11, col. 8 ll. 6-20, col. 10 ll. 22-27, and col. 12 ll. 23-43, which disclose that “the target aircraft 202, an assigned spacing goal 204, and an IM tolerance could be included in a spacing clearance assigned to the IM aircraft,” and that the system monitors parameters regarding “horizontal position, vertical position, pressure altitude, horizontal velocity, vertical velocity,” “airspeed, attitude, altitude, and heading.” The “target aircraft” reads on the “trail aircraft” recited in the claim limitation.)
“setting a range limit that is at least as great as the absolute limit indicated by the ASG plus the tolerance limit.” (See at least Rathinam col. 10 ll. 4-21 and col. 12 ll. 23-43, which disclose the expression of either a closed or open range of an acceptable spacing, considering the “assigned spacing goal” and the set tolerance.)
“monitoring the range and ground speed differential between the lead aircraft and the trail aircraft.” (See at least Rathinam col. 3 l. 26-col. 4 l. 11 and col. 10 ll. 4-21, which disclose that the system monitors the determined range of the spacing and the parameters for the first aircraft and target aircraft, including each of their “horizontal velocity, vertical velocity… horizontal velocity accuracy, [and] vertical velocity accuracy.” The comparison of the “horizontal velocity” for each aircraft reads on the “ground speed differential” recited in the claim limitation.)
“and generating a caution alert indicator when a monitored condition detected from monitoring the range and ground speed differential indicates a potential problem.” (See at least Rathinam col. 6 ll. 26-51, col. 10 l. 55-col. 11 l. 2, and col. 14 l. 66-col. 15 l. 16, which disclose that an alert can be generated in response to “target aircraft information which could cause for an unplanned change to the spacing clearance” or because of “data representative of… horizontal velocity, vertical velocity… horizontal velocity accuracy, [or] vertical velocity accuracy.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the following were not referenced in the prior art rejections, they are still relevant to applicant’s disclosure:
Glatfelter (US 10,529,243 B2) discloses a system that considers a 3D volume of space around multiple aircraft. When the system determines that the volumes intersect with each other, it displays an alarm notification to one or more of the aircraft.
Wilber (US 10,074,282 B1) discloses a system that instructs aircraft to maintain a desired amount of spacing. The system uses ADS-B broadcasts to monitor the positions, traffic information, and spacing of the aircraft. If there is a problem with the detected information, an alert is sent to the crew.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662